BLAND, J.
This is a replevin suit instituted before a justice. The latter after hearing the evidence took the case under advisement and thereafter made the following order:
“Now, on this 17th day of March, 1914, 10 a. m., the justice, after mature deliberation, find both plaintiff and defendant have an indefinite interest by each making purchase payments and accordingly certifies all papers to circuit court as an equitable matter for settlement.”
There is nothing in the statutes providing for the certification by a justice of a case to the circuit court under the conditions existing in the case at the time it was transferred to that court by the justice. The justice had jurisdiction to hear and determine this re*411plevin suit and lie improperly certified it to tlie circuit court. This action of tlie justice did not confer jurisdiction of the subject-matter of tbe action on tbe circuit court, even tbougb tbe parties appeared in tbe latter court and tried tbe case without any objection being made. [24 Cyc. 512; Verbeck v. Verbeck, 6 Wis. 157; Evans v. Phelps, 77 Iowa 526; Crismon v. Tufts, 3 Utah, 251; City of Kansas v. Ford, 99 Mo. 91; Whitehead v. Cole & Rodgers, 49 Mo. App. 428; Devore v. Staeckler, 49 Mo. App. 547; Moulder & Simpson v. Anderson, 63 Mo. App. 34; Green v. Castello, 35 Mo. App. 127; Garnet v. Rodgers, 52 Mo. 145; Hyatte v. Wheeler, 101 Mo. App. 357.]
Tbe judgment is reversed and tbe cause remanded with directions to the trial court to strike the case from its docket for want of jurisdiction.
All concur.